Citation Nr: 1700474	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-43 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral leg and ankle disorder, to include bilateral chondromalacia patella, osteoarthritis of the right ankle, and a left ankle disorder.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to a compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Jack L. Cox, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2013, and July 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2009 rating decision, the RO, denied service connection, inter alia, for headaches, a low back disorder, and a bilateral leg and ankle disorder because it determined that no new and material evidence had been submitted.  In the January 2013 rating decision, the RO continued a noncompensable (zero percent) rating for PFB, and in the July 2014 rating decision, the RO denied service connection for a hip disorder.

In April 2013, the Board denied an evaluation in excess of 10 percent for a facial scar.  At that time, the Board also reopened previously denied claims of service connection for headaches, a low back disorder and a bilateral leg and ankle disorder, and remanded those claims for additional development and consideration.

In July 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence.

REMAND

The Veteran recalls that in service, one night in 1976, he was running off base and ran into a concrete pillar because he was not really paying attention and it was dark, which resulted in him "busting [his] head."  He further contends that he has had headaches ever since that time and has been self-treating with Tylenol.  See Board hearing transcript at 5.  The Veteran also submitted lay statements, to include from his wife, regarding his headaches.  Alternatively, in a May 2012 brief, the Veteran's representative contends that the Veteran's current headaches are secondary to his service-connected facial scar (for which he was afforded a VA scar examination in October 2009) that resulted from his head injury.

The Veteran was afforded a VA examination for headaches in December 2013 pursuant to the Board's April 2013 remand.  While the examiner addressed both the direct and secondary service connection theories and reported a diagnosis of tension headaches and provided a negative nexus opinion, it appears that such opinion was based, at least in part, due to an inaccurate factual premise.  Specifically, the examiner refers multiple times to the Veteran's in-service MVA (motor vehicle accident), yet the record does not reflect that he was involved in an MVA during service but instead that he ran, on foot, into a concrete pillar.  Because a medical opinion based on an inaccurate or incomplete factual premise is not probative, the Board finds that the Veteran should be afforded another VA examination and opinion that addresses his contentions regarding his current headaches.

The Veteran contends that he has a back disorder that is related to in-service climbing and falling down telephone poles and physical training, to include running, and that he did not want to complain or go to sick bay.  See Board hearing transcript at 6-7.  The Veteran also testified at the hearing that he was told that he had a "crooked spine" and that "two weeks ago at the most [he] was last seeing Dr. McKelvy."  However, updated VA treatment records do not appear to be currently associated with the claims file, and thus, such records should be obtained on remand as they may be pertinent to the Veteran's back claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Additionally, the Board notes that the Veteran was afforded a VA spine examination in December 2013 pursuant to the Board's remand, and the examiner reported a diagnosis of osteoarthritis of the lumbar spine.  While the examiner reported that the Veteran's claims file presents nothing significant regarding the lumbar area, the Board notes that his service treatment records (STRs) show low back pain complaints (July 17, 1975) and a 2-year history of low back pain and mild back strain after falling out of a tree (November 26, 1975).  Therefore, the Board finds that, after any of the above requested records are associated with the claims file, the Veteran should be afforded a new VA examination to consider his contentions regarding his back.

Regarding the bilateral leg and ankle issue, the Board notes that such issue was most recently readjudicated in January 2014 and August 2015 supplemental statements of the case (SSOCs) as the issue of entitlement to service connection for bilateral chondromalacia patella, osteoarthritis of the right ankle, and a left ankle disorder.  As mentioned above, the Board is requesting recent VA treatment records pertaining to the Veteran's back claim.  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly, these sufficiently identified records should be obtained on remand for this claim as well.

The Veteran contends that he has a current hip disorder that is related to in-service climbing of telephone poles every day and physical training.  See Board hearing transcript at 8-10.  VA treatment records show that the Veteran has sought treatment for right hip pain, and an October 27, 2011, VA treatment record shows that the Veteran likely has bursitis/tendonitis of the hip.  The Veteran has not been afforded a VA examination for his hip claim and the issue was not addressed at the time of the prior Board remand as the Veteran had not yet perfected an appeal.  Thus, he should be afforded a VA examination and opinion on remand, addressing his contention that he has a current hip disability that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that his PFB warrants an increased rating because it results in bumps and shaving problems and because he has tried everything, such as medications and ointments, but no treatment has worked for him.  See Board hearing transcript at 10-11.  The Veteran was afforded VA examinations for his PFB in January 2013 and July 2015.  However, neither examiner reported the percentage of entire body or exposed area affected by PFB.  Therefore, because the Veteran's PFB rating depends in part on such information, he should be afforded a new VA examination on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all sufficiently identified VA treatment records not already associated with the claims file, which includes any updated records from Dr. McKelvy.

2.  After associating the above requested records, if any, with the claims file, schedule the Veteran for VA examination for his headaches to determine the nature, extent, onset and etiology of any chronic headache disorder found to be present, to include consideration of the December 2013 VA examiner's diagnosis of tension headaches.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or more) that any diagnosed chronic headache disorder is related to or had its onset in service, to include consideration of the Veteran's contention that he self-treats his headaches that he has had since service after running into a concrete pillar.

If the examiner determines that any diagnosed chronic headache disorder is not directly related to the Veteran's service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any chronic headache disorder is caused or aggravated by (permanently worsened) the Veteran's service-connected facial scar.  In responding to this inquiry, the examiner should consider the October 2009 VA scar examination report and the diagnosis provided therein.

A complete rationale should be provided for any opinion reached.

3.  Schedule the Veteran to for an appropriate VA examination to determine the nature, onset and etiology of any low back disorder found to be present.  The claims file should be made available to and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide an opinion as to whether any current back disability, to include consideration of osteoarthritis reported by the December 2013 VA examiner, at least as likely as not (a probability of 50 percent or higher) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contentions that he has a back disorder that is related to in-service climbing and falling down telephone poles and physical training, to include running, and that he did not want to complain or go to sick bay.

A complete rationale should be provided for any opinion reached.

4.  Schedule the Veteran to for an appropriate VA examination to determine the nature, onset and etiology of any hip disorder found to be present.  The claims file should be made available to and reviewed by the examiner, and the examination report should reflect that such review was accomplished.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide an opinion as to whether any current hip disability, at least as likely as not (a probability of 50 percent or higher) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contentions that he has a hip disorder that is related to in-service climbing and falling down telephone poles and physical training, to include running, and that he did not want to complain or go to sick bay.

A complete rationale should be provided for any opinion reached.

5.  Schedule the Veteran for a VA examination for to determine the current severity of his PFB.  The examiner should review the claims file.  All necessary tests and studies should be conducted.

The report of examination should contain a detailed account of all manifestations of the disability found to be present, to include percentage of entire body or exposed area affected by PFB.  For any medication used, including topical, it should be determined whether it is systemic therapy such as a corticosteroid or other immunosuppressive drug.

A complete rationale should be provided for any opinion reached.

6.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue a SSOC to the Veteran and his representative.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

